                         Case 21-10474-MFW                 Doc 153      Filed 03/29/21        Page 1 of 5




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                          Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                           (Jointly Administered)
                                                       1
                                            Debtors.
                                                                           Ref. Docket Nos. 5 & 44


             FINAL ORDER (A) AUTHORIZING CONTINUATION OF, AND PAYMENT OF
             PREPETITION OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF
               BUSINESS IN CONNECTION WITH THE INSURANCE PROGRAM, AND
                (B) AUTHORIZING BANKS TO HONOR AND PROCESS CHECKS AND
                     ELECTRONIC TRANSFER REQUESTS RELATED THERETO

                  Upon consideration of the motion (the “Motion”) 2 of the above-captioned debtors and

         debtors in possession (collectively, the “Debtors”) for entry of a final order (this “Final Order”)

         (i) authorizing the Debtors to (a) continue and, to the extent necessary, renew the Insurance

         Program and pay policy premiums and broker fees arising thereunder or in connection therewith,

         including such prepetition obligations arising in the ordinary course of business, and (b) continue

         and, to the extent necessary, renew their financing arrangements, as necessary, under substantially




         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
             Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
             (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
             (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
             Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
             (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
             Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
             (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
             Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
             Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
             Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
             Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
             All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Motion.
27881736.3
                        Case 21-10474-MFW            Doc 153       Filed 03/29/21      Page 2 of 5




         similar terms, in the ordinary course of business; (ii) authorizing the Banks to honor and process

         check and electronic transfer requests related thereto; and (iii) granting related relief, all as more fully

         set forth in the Motion; and upon the First Day Declaration; and this Court having jurisdiction over

         this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference

         from the United States District Court for the District of Delaware, dated February 29, 2012; and

         this Court having found that venue of this proceeding and the Motion in this district is proper

         pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of

         the Motion and opportunity for a hearing on the Motion were appropriate under the circumstances

         and that no other notice need be provided; and this Court having reviewed the Motion and the First

         Day Declaration and having heard the statements in support of the relief requested therein at a

         hearing, if any, before this Court (the “Hearing”); and this Court having determined that the legal

         and factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

         herein; and this Court having determined that the relief requested in the Motion is necessary to

         avoid immediate and irreparable harm to the Debtors and their estates; and upon all of the

         proceedings had before this Court; and after due deliberation and sufficient cause appearing

         therefor, it is HEREBY ORDERED THAT:

                 1.      The Motion is granted on a final basis as set forth herein.

                 2.      The Debtors are authorized to maintain the Insurance Program without interruption,

         and to renew, supplement, modify, or extend (including through obtaining “tail” coverage) the

         Insurance Program, or enter into new insurance policies, and to incur and pay policy premiums

         and broker fees arising thereunder or in connection therewith, in accordance with the same

         practices and procedures as were in effect prior to the Petition Date.




27881736.3

                                                              2
                       Case 21-10474-MFW         Doc 153      Filed 03/29/21     Page 3 of 5




                3.   The Debtors are authorized, but not directed, in their discretion, to pay, honor or

         otherwise satisfy premiums, claims, deductibles, retrospective adjustments, administrative fees,

         broker fees (including, without limitation, the Broker Fees), and any other obligations that were

         due and payable or related to the period prior to the Petition Date on account of the Insurance

         Program and the PFA, provided, however, that any payments for obligations that were due and

         payable or related to the period prior to the Petition Date on account of the PFA shall not exceed

         $18,000 on a final basis.

                4.   The Debtors are authorized to (a) continue performing, in the ordinary course of

         business, under the PFA, and renew and enter into new premium financing programs, as necessary,

         under substantially similar terms, and (b) pay their installment payments under the PFA and any

         such new premium financing programs as the same become due in the ordinary course of business.

                5.   The Debtors are authorized to issue postpetition checks, or to effect postpetition fund

         transfer requests, in replacement of any checks or fund transfer requests in connection with any

         Insurance Obligations that are dishonored or rejected.

                6.   Notwithstanding the relief granted in this Final Order and any actions taken pursuant

         to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the validity of

         any claim against a Debtor entity; (b) a waiver of the Debtors’ rights to dispute any claim on any

         grounds; (c) a promise or requirement to pay any claim; (d) an implication or admission that any

         particular claim is of a type specified or defined in this Final Order, the Interim Order, or the

         Motion; (e) a request or authorization to assume any agreement, contract, or lease pursuant to

         section 365 of the Bankruptcy Code; (f) a waiver or limitation of the Debtors’ rights under the

         Bankruptcy Code or any other applicable law; or (g) a concession by the Debtors that any liens

         (contractual, common law, statutory, or otherwise) satisfied pursuant to the Motion are valid, and

27881736.3

                                                         3
                       Case 21-10474-MFW         Doc 153      Filed 03/29/21     Page 4 of 5




         the Debtors expressly reserve their rights to contest the extent, validity, or perfection or seek

         avoidance of any or all such liens.

                7.   The Debtors’ banks and financial institutions on which checks were drawn or

         electronic payment requests made in payment of the prepetition obligations approved herein are

         authorized and directed to receive, process, honor, and pay all such checks and electronic payment

         requests when presented for payment, and all such banks and financial institutions are authorized

         to rely on the Debtors’ designation of any particular check or electronic payment request as

         approved by this Final Order.

                8.   Notwithstanding anything in this Final Order to the contrary, any payment to be made,

         or any authorization contained hereunder shall be subject to the terms of any orders authorizing

         debtor-in-possession financing or the use of cash collateral approved by this Court in this Chapter

         11 Case (including with respect to any budget governing or relating to such use) including, without

         limitation, the Interim Order (A) Authorizing the Debtors to Obtain Postpetition Financing, (B)

         Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens and Providing Superpriority

         Administrative Expense Status, (D) Granting Adequate Protection to The Prepetition Secured

         Parties, (E) Modifying the Automatic Stay, (F) Scheduling A Final Hearing, and (VI) Granting

         Related Relief (as each order may be amended or become final in accordance with the terms

         thereof, the “DIP Order”) and the Approved Budget (as defined in the DIP Order); and to the

         extent there is any inconsistency between the terms of such DIP Order and any action taken or

         proposed to be taken hereunder, the terms of such DIP Order and the Approved Budget shall

         control.

                9.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

         shall be immediately effective and enforceable upon its entry.

27881736.3

                                                         4
                       Case 21-10474-MFW         Doc 153      Filed 03/29/21     Page 5 of 5




                10. The Debtors are authorized to take all actions necessary to effectuate the relief granted

        in this Final Order in accordance with the Motion.

                11. This Court retains exclusive jurisdiction with respect to all matters arising from or

        related to the implementation, interpretation, and enforcement of this Final Order.




         Dated: March 29th, 2021                             MARY F. WALRATH
         Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE
27881736.3

                                                         5
